                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

LORENZO BILLINGSLEY,                         )
#188586,                                     )
                                             )
           Plaintiff,                        )
                                             )
   v.                                        )       CIVIL ACT. NO. 2:16-cv-748-ECM
                                             )                    (WO)
D. DANIELS, CORR. OFF., et al.,              )
                                             )
           Defendants.                       )

                         MEMORANDUM OPINION and ORDER

        On August 2, 2019, the Magistrate Judge entered a Recommendation (doc. 54)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, and for good cause, it is

        ORDERED as follows:

        1. the Recommendation of the Magistrate Judge is ADOPTED;

        2. the Defendants’ motion for summary judgment is GRANTED;

        3. judgment is entered in favor of the Defendants; and

        4. this case is DISMISSED with prejudice.

        No costs are taxed and a separate Final Judgment will be entered.

        Done this 16th day of September, 2019.


                                          /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
